Title: To Thomas Jefferson from Peyton Short, 15 May 1793
From: Short, Peyton
To: Jefferson, Thomas



Dear Sir
Woodford County (Kentucky) May 15th 1793

I return you my thanks for your obliging favor enclosing a Letter from my Brother, which came to hand a few days past and in consequence of your friendly offer, take the liberty of enclosing an Answer to your Care.
I was a good deil disappointed on hearing that several Letters of which you take notice in your last had not come to hand.
To insure a paper from this to your Metropolis, in the present State of our affairs is worth a policy of 50 per Ct.
Should it ever happen that my Services might be of any Value to you in this distant quarter of the Continent, I beg you will command them—for I am, Dr. Sir, with the most unfeigned respect—Yr. much obliged Hble. Servt

peyton short

